Order entered June 21, 1966, denying appellant’s motion for summary judgment, unanimously reversed, on the law and summary judgment granted to appellant, with $50 costs and disbursements to appellant. The defenses raised by respondents are spurious. The steps pursued by appellant herein were all within the scope of the loan agreement. No legitimate challenge is raised either with respect to liability on the note or to computation of the balance due, which is readily ascertainable; thus, there is eliminated any need of an assessment. There being no factual issues, appellant is clearly entitled to the relief requested. Concur—Steuer, J. P., Capozzoli, Tilzer, McNally and McGivem, JJ.